1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     HURD, et al.,                                   )
4                                                    )
                          Plaintiffs,                )        Case No.: 2:16-cv-02011-GMN-BNW
5
           vs.                                       )
6                                                    )                    ORDER
     CLARK COUNTY SCHOOL DISTRICT,                   )
7    et al.,                                         )
                                                     )
8
                          Defendants.                )
9                                                    )

10          Pending before the Court is Defendants’ Motion for Leave to File Excess Pages in their
11   Response, (ECF No. 186), filed by Clark County School District and Shawn Paquette
12   (collectively, “Defendants”), regarding Plaintiffs’ Motion for Attorney Fees and Costs
13   (“Motion for Fees”), (ECF No. 178). Plaintiffs did not file a response. Defendants later filed
14   their Response, (ECF No. 188), to Plaintiffs’ Motion for Fees, which exceeds the page limit
15   provided by the Local Rules. See LR 7-3(b).
16          Also pending before the Court is Defendants’ Motion to File Sur-Reply, (ECF No. 196),
17   in Response to Plaintiffs’ Reply, (ECF No. 190), in support of their Motion for Fees, (ECF No.
18   178). Plaintiffs filed a Response, (ECF No. 198), in opposition to Defendants’ Motion.
19   Defendants did not file a reply.
20          In their Motion for Leave to File Excess Pages, Defendants argue that good cause exists
21   for the Court to allow them to file a twenty-nine-page brief. (Def.s’ Mot. Leave to File Excess
22   Pages, 1:26–2:10, ECF No. 186). Defendant’s assert that Plaintiffs’ Motion for Fees and the
23   exhibits and declarations in support thereof contain over 600 pages of arguments and
24   supporting exhibits and declarations, which they could not adequately respond to in twenty-four
25



                                                Page 1 of 2
1    pages. (Id.). The Court agrees that good cause exists for Defendants to file a twenty-nine-page
2    Response.
3           In their Motion to File Sur-Reply, Defendants allege that they should have the
4    opportunity to address new arguments Plaintiffs raise in their Reply in Support of their Motion
5    for Fees. (Mot. to File Sur-Reply 2:17–20, 3:9–11). Specifically, Defendants allege that
6    Plaintiffs’ Reply indicates that Plaintiffs’ counsel’s retainer agreement will affect the Plaintiffs’
7    recovery if the full amount of fees requested is not awarded. (Id. 2:17–3:7, 3:20–4:9).
8    Defendants argue that they must be appraised of the nature of Plaintiffs’ counsel’s retainer
9    agreement and have the opportunity to address the argument in a sur-reply because, if
10   Plaintiffs’ recovery will depend on the fees and costs awarded, the Court will consider that in
11   determining the award. (Id. 4:1–12).
12          In their Response, Plaintiffs argue that they have not raised a new issue that Defendants
13   need to brief, and they provide evidence that the fees and costs the Court awards will in no way
14   affect the amount Plaintiffs recover. (Pl.’s Resp. 2:1–3:16); (see also Settlement Checks Paid to
15   Plaintiffs, Exs. 1–2 to Pl.’s Resp., ECF Nos. 198-2–198-3). The Court agrees with Plaintiffs
16   that there are no new issues to which Defendants need to file a sur-reply.
17          Accordingly,
18          IT IS HEREBY ORDERED, for good cause shown, that Defendants’ Motion for
19   Leave to File Excess Pages, (ECF No. 186), is GRANTED nunc pro tunc.
20          IT IS FURTHER ORDERED that Defendants’ Motion to File Sur-Reply, (ECF No.
21   196), is DENIED.
22                       7 day of October, 2019.
            DATED this _____
23

24
                                                    ___________________________________
25
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court

                                                  Page 2 of 2
